Fourth Court of Appeals
                                  San Antonio, Texas

                                          May 6, 2019

                                      No. 04-19-00168-CV

                         IN THE INTEREST OF Y.M.L., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02836
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         In this accelerated appeal of the February 28, 2019 order terminating appellant Dad’s
parental rights, Appellant’s brief was due to be filed with this court on May 6, 2019. See TEX. R.
APP. P. 38.6(a). Before the due date, Appellant filed a motion for a twenty-day extension of time
to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant Dad’s brief is due on May 28, 2019. Any
further motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court